EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Durbin on 10/29/21.
The application has been amended as follows with additions underlined, deletions double-bracketed or struck through, and all changes in boldface:

24. An apparatus comprising:
a hardware processor in communication with a non-transitory computer readable media including computer executable instructions to perform a method of:
accessing a first set of acoustical signals obtained from one or more sensors, the acoustical signals generated from a drill bit interacting with a rock formation while drilling a wellbore, wherein the acoustical signals include an axial acceleration of the drill bit and a lateral or rotary acceleration of the drill bit;
processing the first set of acoustical signals to obtain forces acting on the drill bit interacting with the rock formation while drilling the wellbore and to obtain displacements of the drill bit interacting with the rock formation while drilling the wellbore;
obtaining scalars by:
receiving a second set of acoustical signals obtained from the one or more sensors wherein the one or more sensors are positioned on a component of a bottom hole assembly, the second set of acoustical signals generated from the drill bit interacting with a sample with known mechanical rock properties;

processing the obtained forces acting on the drill bit interacting with the sample and the obtained displacements of the drill bit interacting with the sample to obtain the scalars that conform to a stress strain relationship of the sample with known mechanical rock properties;
applying the scalars to the obtained forces acting on the drill bit interacting with the rock formation while drilling the wellbore and the obtained displacements of the drill bit interacting with the rock formation while drilling the wellbore to obtain information representative of stresses and strains of the rock formation; and
processing the scaled forces and the scaled displacements to obtain and store in a tangible memory at least one set of data values representative of a mechanical rock property of the rock formation along the wellbore created by the drill bit interacting with the rock formation for a period of time.












DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
There is no need for rejoinder, because all withdrawn claims have been canceled. 

Allowable Subject Matter
Claims 1, 4-12, 24, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "applying ... scalars to the obtained forces acting on the drill bit interacting with the rock formation while drilling the wellbore and the obtained displacements of the drill bit ... to obtain information representative of stresses and strains of the rock formation, the scalars obtained from processing a second set of acoustical signals to obtain forces acting on the drill bit interacting with a sample with known mechanical rock properties and to obtain displacements of the drill bit interacting with the sample ..., the second set of acoustical signals obtained from the ... sensors positioned on a component of a bottom hole assembly, the second set of acoustical signals generated from the drill bit interacting with the sample ..., and processing the obtained forces acting on the drill bit interacting with the sample and the obtained displacements of the drill bit interacting with the sample to obtain the scalars that conform to a stress strain relationship of the sample with known mechanical rock properties", in combination with the remaining claim elements as set forth in claim 1, and claims 4-12 depending therefrom.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 10/7/21, with respect to the art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn.  Regarding Applicant’s remarks, Examiner agrees the amended claims now recite subject matter indicated allowable. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rasmus et al. (2013/0186688) discloses monitoring while drilling making use of a stress-strain tensor.  However, this reference does not disclose or render obvious at least the features identified in the reasons for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852